                      Case 6:14-bk-02843-KSJ            Doc 89       Filed 05/03/19      Page 1 of 2


                                     UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION DIVISION


IN RE:                                                                     Case No.          6:14-bk-02843-ABB

POURIA BIDHENDI


                                                 Debtor /                  Chapter 13

                                        NOTICE OF FINAL CURE PAYMENT

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Laurie K Weatherford files this
Notice of Final Cure Payment.
                              CLAIM(S) PROVIDED FOR IN CHAPTER 13 PLAN

The claim listed below was provided for in the confirmed Chapter 13 Plan pursuant to the orders of this court, through
March 2019, which is the final month of the Debtor’s plan duration. The amount required to cure the default in the
claim listed below has been paid in full:
CREDITOR: BSI FINANCIAL SERVICES
Court         Account                                                        Claim                 Claim            Amount
Claim #       Number              Description                              Asserted              Allowed              Paid
        3     5076                Ongoing Mortgage                     $456,187.95          $154,561.87        $154,561.87
      103     5076                Mortgage Arrears                     $155,523.98          $155,523.98        $155,523.98
      203     5076                Gap Pay                                $2,605.37            $2,605.37          $2,605.37
      303     5076                Secured                                $1,807.95            $1,807.95          $1,807.95
                                                                                                               $314,499.17

Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a Statement as a
supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the Chapter 13 Trustee, pursuant to
Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor has paid in full the amount required to cure the
default on the claim; and 2) whether the Debtor is otherwise current on all payments consistent with 11 U.S. C. § 1322(b)
(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends remain unpaid as of
the date of the statement. The statement shall be filed as a supplement to the holder ’s proof of claim and is not subject to
Rule 3001(f). Failure to notify may result in sanctions.
                     Case 6:14-bk-02843-KSJ           Doc 89      Filed 05/03/19      Page 2 of 2


                                                                                 Case No. 6:14-bk-02843-ABB


                                             CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served on the parties listed below by first -class U.S. Mail, postage
prepaid or by Electronic Notification through the Court’s ECF System at the e-mail address registered with the Court on
this 3rd day of May, 2019.




Pouria Bidhendi, 1012 Marabon Avenue, Orlando, FL 32806

Electronic Service - Scott W Spradley, Law Office Of Scott W Spradley, Po Box 1, 109 S 5Th St, Flagler Beach, FL
32136

Bsi Financial Services, P.O. Box 679002, Dallas, TX 75267-9002

Electronic Service - United States Trustee



                                                                    /S/ LAURIE K WEATHERFORD
                                                                    Chapter 13 Trustee
                                                                    Stuart Ferderer
                                                                    FL Bar No. 0746967
                                                                    Ana DeVilliers
                                                                    FL Bar No. 0123201
                                                                    Attorney for Trustee
                                                                    PO Box 3450
                                                                    Winter Park, FL 32790
                                                                    Telephone: 407-648-8841
                                                                    Facsimile: 407-648-2665
                                                                    E-mail: info@c13orl.com
